Exhibit 10.85.6

 

SIXTH AMENDMENT TO CREDIT AGREEMENT

Dated as of December 10, 2003

 

This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is among MICROSEMI
CORPORATION, a Delaware corporation (the “Borrower”), the several financial
institutions party to the Credit Agreement referred to below (collectively, the
“Lenders”; individually, a “Lender”), and COMERICA BANK, as administrative agent
for the Lenders (the “Administrative Agent”).

 

PRELIMINARY STATEMENTS:

 

(1) The Borrower, the Lenders and the Administrative Agent have entered into
that certain Credit Agreement dated as of April 2, 1999, as amended by that
certain First Amendment to Credit Agreement dated as of June 25, 1999, that
certain Second Amendment to Credit Agreement dated as of February 14, 2000, that
certain Third Amendment to Credit Agreement dated as of April 2, 2001, that
certain Fourth Amendment to Credit Agreement dated as of May 25, 2002 and that
certain Fifth Amendment to Credit Agreement dated as of December 5, 2002 (as so
amended the “Credit Agreement”; capitalized terms used and not otherwise defined
herein have the meanings assigned to such terms in the Credit Agreement).

 

(2) The Borrower has requested that the Administrative Agent and the Lenders
make certain amendments to the Credit Agreement.

 

(3) The Administrative Agent and the Lenders are, on the terms and conditions
stated below, willing to grant the request of the Borrower.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Amendments to Credit Agreement. Effective as of the date hereof and subject to
the satisfaction of the conditions precedent set forth in Section 2 hereof, the
Credit Agreement is hereby amended as follows:

 

(a) Section 7.2.4(e) is hereby amended and restated in its entirety to read as
follows:

 

“(e) Its EBITDA to be less than $18,000,000 as of the fiscal quarters ending
September 30, 2003, December 31, 2003 and March 31, 2004 or to be less than
$20,000,000 as of June 30, 2004 or the end of any fiscal quarter thereafter.”

 

Conditions to Effectiveness. The amendments in Section 1 of this Amendment shall
be effective as of the date hereof, subject to the Administrative Agent’s
receipt of the following on or before December 22, 2003:

 

(a) counterparts of this Amendment executed by the Administrative Agent, the
Borrower and all Lenders;



--------------------------------------------------------------------------------

(b) a reaffirmation of the Guaranty, in form and substance satisfactory to the
Agent, duly-executed by each Guarantor; and

 

(c) such other documentation as the Administrative Agent or any Lender shall
reasonably request.

 

Representations and Warranties. The Borrower represents and warrants as follows:

 

(a) Authority: Enforceability. The Borrower has the requisite corporate power
and authority to execute, deliver and perform this Amendment, and to perform its
obligations under the Credit Agreement as amended hereby. The execution,
delivery and performance by the Borrower of this Amendment, and the consummation
of the transactions contemplated hereby, have been duly approved by the Board of
Directors of the Borrower and no other corporate proceedings on the part of the
Borrower are necessary to consummate such transactions. This Amendment has been
duly executed and delivered by the Borrower. Each of this Amendment and the
Credit Agreement as amended hereby constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms.

 

(b) Loan Document Representations and Warranties. The representations and
warranties contained in each Loan Document are true and correct on and as of the
date hereof, before and after giving effect to this Amendment, as though made on
and as of such date (unless stated to relate solely to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date).

 

(c) Absence of Default. No event has occurred and is continuing, or would result
from the effectiveness of this Amendment, that constitutes a Default.

 

Reference to and Effect on the Loan Documents. (a) Upon and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
modified and amended hereby.

 

(b) Except as specifically amended above, the Credit Agreement and all other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.

 

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telefacsimile shall be effective as delivery of a manually executed counterpart
of this Amendment.

 

Governing Law. This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

COMERICA BANK, as Administrative Agent

By:

 

/s/ Elisabeth C. Schutz

--------------------------------------------------------------------------------

Name:

 

Elisabeth C. Schutz

Title:

 

Vice President

Address:

 

    Comerica Bank

   

    500 North State College Boulevard

   

    Suite 570

   

    Orange, CA 92868

   

    Telephone: 714-940-6715

   

    Facsimile: 714-940-6719

   

    Attention: Elisabeth C. Schutz

 

COMERICA BANK, as a Lender

By:

 

/s/ Elisabeth C. Schutz

--------------------------------------------------------------------------------

Name:

 

Elisabeth C. Schutz

Title:

 

Vice President

Address:

 

    Comerica Bank

   

    500 North State College Boulevard

   

    Suite 570

   

    Orange, CA 92868

   

    Telephone: 714-940-6715

   

    Facsimile: 714-940-6719

   

    Attention: Elisabeth C. Schutz

 

This Amendment is approved and

accepted as of the date first above written

 

MICROSEMI CORPORATION

By:

 

/s/ David R. Sonksen

--------------------------------------------------------------------------------

Name:

 

David R. Sonksen

Title:

 

Executive Vice President and

Chief Financial Officer